Citation Nr: 0610365	
Decision Date: 04/10/06    Archive Date: 04/26/06

DOCKET NO.  00-09 106	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to service connection for a jaw disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel 


INTRODUCTION

The veteran had active service from July 1952 to July 1956.

Initially, the Board of Veterans' Appeals (Board) notes that 
it previously remanded this case in October 2005 for 
evidentiary considerations, and that the action requested in 
its remand has been accomplished to the extent possible.  
This case is now ready for further appellate review.


FINDING OF FACT

The veteran does not have a jaw disorder that has been linked 
to active service.


CONCLUSION OF LAW

A jaw disorder was not incurred in active service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Background

At the outset, the Board notes that this matter has been 
sufficiently developed pursuant to the guidelines established 
in the Veterans Claims Assistance Act of 2000, 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2005) (VCAA).  
In his regard, the record reflects that the veteran has been 
advised on multiple occasions of the evidence needed to 
substantiate his claim.  

First, prior to the initial rating decision that denied the 
claim in March 1999, the veteran was furnished with 
correspondence in November 1998 that outlined the evidence 
necessary to substantiate the veteran's claim, and the 
respective obligations of the Department of Veterans Affairs 
(VA) and the veteran in obtaining evidence in support of the 
claim.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
addition, the March 1999 rating action then advised the 
veteran that there were no relevant symptoms or complaints 
noted at the time of the veteran's separation from service in 
June 1956 and no medical evidence linking any current jaw 
disorder to service.  While the regional office (RO) noted 
the statement of Dr. B., a dentist, that referred to a 
history of a bilateral fracture of the jaw in December 1952, 
it advised the veteran that as this was simply a statement of 
medical history as reported by the veteran, it was of nominal 
evidentiary value.  LeShore v. Brown, 8 Vet. App. 406, 409 
(1995).  

Following the veteran's submission of a lay witness statement 
from a long-time friend of the veteran who recalled the 
veteran's jaw complaints during service, an April 1999 rating 
decision continued to deny the claim, finding that the 
witness statement was not entitled to any weight with respect 
to issues of medical causation.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  A May 1999 rating decision then 
continued to deny the claim, finding that another statement 
from lay witness E. L. B. was similarly defective.

Thereafter, the November 1999 statement of the case 
reiterated that no current jaw disability had been linked to 
service.

In June 2000 correspondence to Dr. B., the RO indicated that 
there were apparently no findings of a jaw fracture or 
temporomandibular dysfunction between 1979 and 1997, at which 
time complaints of jaw pain were first noted.  The RO 
requested an explanation for this and any evidence he could 
provide to confirm prior jaw fracture.  In response, Dr. B. 
advised in a letter dated in June 2000, that he was referring 
the RO's questions to Dr. G. for appropriate response.  The 
veteran indicated in August 2001 that he was not able to 
provide any dental records with respect to treatment the 
veteran received in the late 1950's and early 1960's.  In May 
2003, Dr. G.'s office indicated that a chart for the veteran 
could not be located.  

A May 2003 letter to the veteran from the RO then once again 
outlined the evidence that the veteran needed to submit to 
substantiate his claim, and the respective obligations of VA 
and the veteran in obtaining such evidence.  Quartuccio v. 
Principi, supra.

A September 2003 supplemental statement of the case then 
continued the denial of the claim, once again noting that the 
evidence of record still did not link a current jaw 
disability to service.

A May 2004 supplemental statement of the case again advised 
the veteran that there was still no evidence of a link 
between a current jaw disorder and service, and that in fact, 
the evidence only substantiated the current existence of jaw 
pain and not a disorder which could be linked to active 
service.  

Thereafter, following the remand of this case for further 
evidentiary development in October 2005, a January 2006 
supplemental statement of the case advised the veteran that 
the evidence still did not demonstrate a disability of the 
jaw that had been related to active service.

Although the May 2003 VCAA notice letter came after the March 
1999 rating action that originally denied the claim, and did 
not specifically request that the appellant provide any 
evidence in the appellant's possession that pertained to the 
claims as addressed in Pelegrini v. Principi, 18 Vet. App. 
112 (2004), as demonstrated from the foregoing communications 
from the RO and the Board, the Board finds that appellant was 
otherwise fully notified of the need to give to VA any 
evidence pertaining to his claim.  All the VA requires is 
that the duty to notify under the VCAA is satisfied, and the 
claimants are given the opportunity to submit information and 
evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  
See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. 
Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 
(harmless error).

The Board further notes that there is no indication that 
there are any outstanding pertinent medical records or 
reports that have not been obtained or that are not otherwise 
sufficiently addressed in documents or records already 
associated with the claims file.  In addition, neither the 
veteran nor his representative have indicated any intention 
to provide any medical opinion or supplemental statement that 
would help to link a current jaw disability to service.  In 
this regard, the Board recognizes that the veteran indicated 
in a letter dated in September 2004 that a previous panoramic 
X-ray of his jaw had been misplaced and that he would now be 
willing to submit to an additional X-ray at VA expense.  The 
record reflects that the veteran has now had these X-rays 
taken as part of his recent VA examination in November 2005.  

Consequently, based on all of the foregoing, the Board finds 
that no further notice and/or development is required in this 
matter pursuant to the VCAA.

Service connection may be granted for any disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  The only 
available service medical record is the veteran's June 1956 
separation medical examination report that reflects that 
evaluation of the head and mouth revealed negative findings.  

A November 1998 private medical statement from Dr. B. 
reflects his evaluation of the veteran in October 1997, with 
nonspecific pain in the maxillary and mandibular posterior 
region.  Dr. B. noted the veteran's history of a bilateral 
fracture of the jaw in December 1952.  Dr. B. also noted that 
X-rays revealed no apparent cause of the veteran's pain.  
After efforts to alleviate the pain were unsuccessful, Dr. B. 
concluded that the bilateral fracture of the jaw was at least 
as likely as not the cause of the pain resulting in a 
temporo-mandibular joint dysfunction.

A December 1998 letter from Dr. B. reflects his office's 
retention of a Panorex X-ray in their records.

A March 1999 statement from veteran's high school friend, A. 
R. B., reflects his recollection of getting together with the 
veteran when they were both on leave in the late fall of 
1952, at which time the veteran's broken jaw was wired and 
limited him to a liquid diet.  A. R. B. also stated that the 
veteran explained to him at this time that his jaw was broken 
while he was in training at Amarillo, Texas.

An April 1999 statement from E. L. B., reflects her 
recollection of the veteran being home from service with a 
broken jaw.

In an April 2000 statement the veteran described how he broke 
his jaw in service.

VA treatment records from April and May 2000 reflect that the 
veteran was interested in being evaluated for a problem with 
his jaw.

In a private medical statement dated in June 2000, Dr. B. 
indicates his referral of the veteran to Dr. G, an oral 
surgeon, who had been requested to respond to an inquiry from 
the RO about the lack of findings with respect to jaw 
problems prior to 1997 and current residuals of jaw fracture.  
It was also noted that Dr. B. had given the veteran the 
Panorex that had been retained in Dr. B.'s records.

A VA treatment record from August 2002 indicates that the 
veteran telephoned to state that he had an occasional 
snapping sensation in his jaw, and felt that this was service 
connected.  This reportedly occurred 2 to 3 times a day and 
was painful, lasting a few minutes.

A May 2003 letter from Dr. G.'s office reflects their 
inability to locate the veteran's file.  

A May 2003 VA treatment record indicates that the veteran 
telephoned to ask whether the VA clinic had possession of X-
rays from the 1950's.  An entry that same month reflects that 
the veteran was advised that VA was not in the possession of 
any outside X-rays.

In February 2004, additional records were received from Dr. 
B. that reflects his additional evaluation and treatment of 
the veteran after 1998.  An entry from 2000 indicates that 
Dr. B. called the veteran in regard to pain in the right side 
mandibular region and the veteran stated that it was not 
significant.

VA dental examination in November 2005 revealed that service 
medical and dental records were not available for review in 
conjunction with the examination.  This statement was later 
clarified to mean that all documents that were available in 
the claims folder were reviewed by the examiner.  A Panorex 
and right and left temporomandibular joint (TMJ) images were 
taken at this time and interpreted to reveal no evidence of 
previous fracture.  Examination of the jaw revealed no 
limitation of either vertical or horizontal motion, and jaw 
opening was found to be without deviation.  No TMJ clicking 
was noted.  The veteran reported a history of locking open 
but that this had not been a problem recently.  No evidence 
of extensive bone loss was noted.  Palpation of the 
temporalis and masseter muscles was negative.  The examiner 
opined that the jaw pain or TMJ symptoms that the veteran had 
experienced were more than likely not associated with the 
history of jaw fracture in 1952.  The examiner further 
commented that the coronoid processes, and the body of the 
mandible showed a normal continuous outline with no signs of 
malunion from fractures.


II.  Analysis

The Board has reviewed the evidence of record and first notes 
that while the record reflects periodic complaints of jaw 
pain since 1997, there are no current diagnoses of any 
residuals of jaw fracture, whether related to active service 
or otherwise.

The Board also notes that the recent VA dental examiner 
reviewed the veteran's claims file in conjunction with his 
examination of the veteran in November 2005, and identified 
no current residual of jaw fracture, noting that there was no 
X-ray evidence of previous fracture, no limitation of either 
vertical or horizontal motion, no deviation of the jaw, no 
TMJ clicking, no evidence of extensive bone loss, and no 
pathology of the temporalis and masseter muscles.  

Under the basic statutory framework and the case law, it is 
clear that a fundamental element for the establishment of 
service connection is competent evidence of current 
"disability."  Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992).  It has also been held that to constitute a 
disability, there must be actual current existence of 
"disability."  Chelte v. Brown, 10 Vet. App. 268 (1997).

Thus, since there is no actual current evidence of residuals 
related to jaw fracture, the Board finds that a preponderance 
of the evidence is against the claim.

While the Board recognizes that Dr. B. opined in November 
1998 that the veteran's reported history of bilateral 
fracture of the jaw was at least as likely as not the cause 
of pain resulting in TMJ dysfunction, there was no specific 
diagnosis of TMJ syndrome or other diagnosis at that time or 
in any other treatment record in the claims file, and pain 
does not constitute a disability for VA compensation 
purposes.  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 
(1999).  

The Board further observes that although the veteran in good 
faith believes that he currently suffers from a residual of a 
jaw fracture he sustained in service, he has not demonstrated 
any special education or medical training that enables him to 
diagnose a jaw disorder or to express an opinion on medical 
causation with respect to such a disorder.  Espiritu v. 
Derwinski, supra.  

In summary, in weighing the probative value of the veteran's 
statements and the opinion of Dr. B. on the one hand, and the 
lack of current findings or diagnoses of residuals of jaw 
fracture together with complaints of jaw pain first 
documented in records beginning in 1998, on the other, the 
Board finds the latter to be of far more probative value, and 
that the preponderance of the evidence is clearly against the 
claim.


ORDER

Entitlement to service connection for a jaw disorder is 
denied. 


____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


